IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-523

                                Filed: 6 March 2018

Mecklenburg County, No. 13-CVS-21948

SARAH B. DAVIS, ET AL., Plaintiffs,

             v.

NEW ZION BAPTIST CHURCH, Defendant.


      Appeals by defendant and plaintiffs from judgment entered 23 November 2016

by Judge Carla N. Archie in Mecklenburg County Superior Court. Heard in the Court

of Appeals 10 January 2018.


      James, McElroy & Diehl, P.A., by J. Alexander Heroy, Edward T. Hinson, Jr.,
      and Preston O. Odom, III, for plaintiffs-appellees.

      The McIntosh Law Firm, P.C., by Jesse C. Jones, for defendant-appellant.


      DIETZ, Judge.


      This dispute between a church and some of its former members returns to us

for a second time. Our review is constrained by the mandate in the previous decision

of this Court, and the limits on judicial intervention in the governance of religious

bodies established in the First Amendment to the United States Constitution.

      As explained below, we affirm the trial court’s judgment that, applying neutral

principles of law, the church did not follow the procedure established in its bylaws

when it attempted to amend them. Because the bylaws govern some non-ecclesiastical

issues involving church property and contract rights, courts have the power to
                         DAVIS V. NEW ZION BAPTIST CHURCH

                                   Opinion of the Court



adjudicate this issue. With respect to the remaining issues on appeal, concerning

removal and election of church deacons and trustees, the bylaws are silent. The courts

can play no role in the resolution of those issues. We therefore affirm the trial court’s

order in part and vacate the order in part.

                           Facts and Procedural History

      In 2013, Plaintiffs, all of whom were active, voting members of New Zion

Baptist Church, sued the Church and its pastor, Henry Williams, Jr.

      All of Plaintiffs’ claims stemmed from the Pastor’s management of Church

finances and a decision by the Church in 2013 to amend the Church bylaws, changing

various tenets of Church doctrine as well as other aspects of the Church’s day-to-day

operations. The trial court denied the Church’s motion to dismiss for lack of subject

matter jurisdiction, rejecting the argument that the First Amendment barred the

courts from adjudicating these claims.

      This Court affirmed the trial court in part. Davis v. Williams, 242 N.C. App.

262, 774 S.E.2d 889 (2015). We held that courts had the power to adjudicate Plaintiffs’

claim with respect to the Church’s breach of its own bylaws, but only to the extent

that this claim involved application of neutral principles of law to Church rules that

did not involve doctrine or religious practice. Id.

      On remand, the trial court entered summary judgment holding that the

Church “violated its Bylaws in its 2013 attempts to vote on proposed amendments”



                                          -2-
                         DAVIS V. NEW ZION BAPTIST CHURCH

                                   Opinion of the Court



and therefore those amendments were void. The trial court also found that, because

the existing bylaws were “silent as to the process for removing deacons and trustees,”

the trial court could not play any role in reviewing the removal of those officers from

their posts. But the trial court nevertheless ordered the Church to hold an election

“to fill vacancies in the office of deacon and trustee . . . at the next regular business

meeting of the church, but in any event, no later than ninety (90) days from the filing

of this Order.” Both parties timely appealed portions of the trial court’s ruling.

                                       Analysis

   I.      Standing

        We begin with the Church’s argument that Plaintiffs lack standing to pursue

their claims.

        Standing is a jurisdictional principle that stems from the notion of

“justiciability.” It is designed to ensure that a party seeking relief from the courts has

a sufficient stake in the controversy to justify adjudication of the dispute. See Neuse

River Found., Inc. v. Smithfield Foods, Inc., 155 N.C. App. 110, 114, 574 S.E.2d 48,

51–52 (2002). There is a well-established body of case law governing standing in the

federal courts. But because “North Carolina courts are not constrained by the ‘case

or controversy’ requirement of Article III of the United States Constitution,” our

State’s standing jurisprudence is broader than federal law. Id. at 114, 574 S.E.2d at

52. Although our Supreme Court has declined to set out specific criteria necessary to



                                          -3-
                            DAVIS V. NEW ZION BAPTIST CHURCH

                                      Opinion of the Court



show standing in every case, the Supreme Court has emphasized two factors in its

cases examining standing: (1) the presence of a legally cognizable injury; and (2) a

means by which the courts can remedy that injury. See, e.g., Goldston v. State, 361

N.C. 26, 34–35, 637 S.E.2d 876, 881–82 (2006).

         Here, Plaintiffs were voting members of the Church in good standing at the

time of the alleged violations of the Church bylaws, and at the time they filed this

lawsuit. They alleged that they were harmed, as voting members of the Church, by

the Church’s failure to follow the proper voting procedure when amending the bylaws.

         But the Church asserts in its brief that, “[a]fter this lawsuit was filed, plaintiffs

were advised . . . they are no longer members of the church.” Thus, the Church argues,

Plaintiffs no longer have standing because, as non-members of the Church, they have

no right to challenge the Church bylaws or voting practices.

         We disagree. Because the injury Plaintiffs allegedly suffered occurred during

a time that the parties concede they were active members of the Church, and because

that injury has not been resolved or redressed among these parties, we hold that

Plaintiffs have a sufficient stake in the controversy to confer standing despite their

removal as members after the lawsuit began. See Metcalf v. Black Dog Realty, LLC,

200 N.C. App. 619, 625, 684 S.E.2d 709, 714 (2009).

   II.      Trial court’s entry of summary judgment




                                             -4-
                         DAVIS V. NEW ZION BAPTIST CHURCH

                                   Opinion of the Court



      We next turn to the merits of the parties’ arguments. This case returns to us

with the parties asserting many of the same arguments they asserted in Davis I.

Since then, the law has not changed. As we explained in Davis I, “[t]he First

Amendment of the United States Constitution prohibits a civil court from becoming

entangled in ecclesiastical matters. However, not every dispute involving church

property implicates ecclesiastical matters.” 242 N.C. App. at 264, 774 S.E.2d at 892

(quoting Johnson v. Antioch United Holy Church, Inc., 214 N.C. App. 507, 510–11,

714 S.E.2d 806, 810 (2011)). Courts may resolve disputes involving a religious

institution through “neutral principles of law.” Id. “The dispositive question is

whether resolution of the legal claim requires the court to interpret or weigh church

doctrine.” Id.

      We first address the portion of the trial court’s order that declared the 2013

amendments to the Church’s bylaws void. As our analysis in Davis I indicates, this

portion of the order did not violate the First Amendment. Although with respect to

the “establishment and exercise of church polity the civil courts have no jurisdiction

or right of supervision,” the courts can determine “whether the church tribunal acted

within the scope of its authority and observed its own organic forms and rules” with

respect to “civil, contract or property rights.” Western Conference of Original Free Will

Baptists of North Carolina v. Creech, 256 N.C. 128, 140–41, 123 S.E.2d 619, 627

(1962).



                                          -5-
                          DAVIS V. NEW ZION BAPTIST CHURCH

                                    Opinion of the Court



      Put another way, when the Church creates written bylaws that govern the use

of church property, and other matters unrelated to church doctrine and religious

practice, courts can review whether the Church and its members followed the

procedural rules created in those bylaws. Davis I, 242 N.C. App. at 265, 774 S.E.2d

at 892. The trial court did so, consistent with our mandate from Davis I, when it

declared that the means by which the Church and its members voted to amend the

bylaws violated the procedure established in the bylaws. We therefore affirm that

portion of the trial court’s judgment.

      The Church next challenges the portion of the trial court’s ruling that is, in

effect, a mandatory injunction stating that “[a]n election to fill vacancies in the office

of deacon and trustee shall be held at the next regular business meeting of the church,

but in any event, no later than ninety (90) days from the filing of this Order.” The

Church, citing Creech, argues that this portion of the trial court’s order impermissibly

assumes a supervisory role over Church governance. Plaintiffs concede that the trial

court “exceed[ed] its authority by . . . ordering a new vote.” We agree and therefore

vacate this portion of the trial court’s order.

      Finally, we agree with the Church that the trial court properly determined it

could play no part in determining whether deacons and trustees properly were

removed from their posts. As the trial court held, the Church bylaws “are silent as to

the process for removing deacons and trustees.” Neither party directs this Court to



                                           -6-
                         DAVIS V. NEW ZION BAPTIST CHURCH

                                   Opinion of the Court



any neutral principles of law that would permit this Court to fill in the gaps. With no

neutral principles to apply, the courts have no authority to wade into when and how

these church leaders are removed from office. Id.

                                     Conclusion

        Consistent with our previous mandate in this case, we affirm the trial court’s

judgment that the 2013 proposed amendments to the Church bylaws are void

because, applying neutral principles of law, the Church did not properly use the

procedure contained in the bylaws when attempting to amend them.

        We vacate the portion of the trial court’s order requiring the Church to hold

elections to fill vacancies in the offices of Church deacons and trustees at a specified

time.

        VACATED IN PART AND AFFIRMED IN PART.

        Judges ELMORE and HUNTER, JR. concur.




                                          -7-